DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “third electric conductor” instead of “a third electric conductor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (US 20140055227 A1) in view of Mizutani (US 5509786 A).
As to claim 1, Boe discloses: A subsea fuse assembly 10 (Fig. 1-8) comprising: 
an enclosure 11 filled with a dielectric fluid 12 and provided with an equalization opening 40 in a wall 22 of the enclosure, the enclosure being of an electrically conductive material (par. 0063), 
a flexible element 21 (par. 0055-0056) sealing the equalization opening in a fluid tight manner, 

a second electric conductor 17 extending within the enclosure, 
a fuse 30 (par. 0052) connected between the first electric conductor and the second electric conductor within the enclosure, 
wherein the second electric conductor is attached (by 15) to an inner surface of a wall of the enclosure, and
an outer surface of a wall of the enclosure (at 15).
Boe does not explicitly disclose:
wherein --a-- third electric conductor extending outside the enclosure is attached to an outer surface of a wall of the enclosure, and 
wherein an electrically conductive path is provided between the second electric conductor and the third electric conductor through the enclosure.
However, Mizutani discloses:
wherein the second electric conductor 26 (Fig. 6) is attached to an inner surface of a wall 25 of the enclosure 11, 25,
wherein --a-- third electric conductor 27 extending outside the enclosure is attached to an outer surface of a wall 25 of the enclosure, and 
wherein an electrically conductive path is provided between the second electric conductor and the third electric conductor through the enclosure (col. 8, lines 1-15);
in order to secure one of the connection terminals to the enclosure (col. 8, line 1) and reduce the number of lead-throughs 13 (one in Fig. 6, as opposed to two in Fig. 4-5) in the enclosure.

wherein --a-- third electric conductor extending outside the enclosure is attached to an outer surface of a wall of the enclosure, and 
wherein an electrically conductive path is provided between the second electric conductor and the third electric conductor through the enclosure;
in order to secure one of the connection terminals to the enclosure and reduce the number of lead-throughs in the enclosure.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Boe in view of Mizutani discloses:
wherein the second electric conductor 26 (Fig. 6; Mizutani) and the third electric conductor 27 are attached to the same wall 25 of the enclosure 11, 25.
As to claim 3, the obvious modification of Boe in view of Mizutani discloses:
wherein the wall through which the first electric conductor passes in the enclosure is opposite to the wall on which the second electric conductor is attached (as in Fig. 1-6; Boe).
As to claim 4, the obvious modification of Boe in view of Mizutani discloses:
wherein the flexible element is a membrane 21 (par. 0055-0056; Boe).
As to claim 5, the obvious modification of Boe in view of Mizutani discloses:
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (US 20140055227 A1) in view of Mizutani (US 5509786 A) as applied to claim 1, and further in view of Breili (US 20160133422 A1).
As to claim 6, the obvious modification of Boe in view of Mizutani does not explicitly discloses:
A subsea installation comprising: 
a pressure compensated main tank filled with a dielectric fluid, an electric component submerged in the dielectric fluid in the main tank, a subsea fuse assembly according to claim 1, the subsea fuse assembly being submerged in the dielectric fluid in the main tank.
However, Breili suggests providing:
A subsea installation 50 (Fig. 4) comprising: 
a pressure compensated main tank 51 (par. 0056) filled with a dielectric fluid (par. 0056), an electric component (bus bars 52, switches 53, other fuses 10) submerged in the dielectric fluid in the main tank, a subsea fuse assembly 10, the subsea fuse assembly being submerged in the dielectric fluid in the main tank;
in order to protect a transformer from a fault in a subsea switchgear (par. 0055), and/or in order to prevent contamination of the dielectric fluid within the main tank upon melting of the fuse (par. 0056).

A subsea installation comprising: 
a pressure compensated main tank filled with a dielectric fluid, an electric component submerged in the dielectric fluid in the main tank, a subsea fuse assembly according to claim 1, the subsea fuse assembly being submerged in the dielectric fluid in the main tank;
in order to protect a transformer from a fault in a subsea switchgear, and/or in order to prevent contamination of the dielectric fluid within the main tank upon melting of the fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen (US 20150091689 A1) and Kent (US 20100033295 A1) disclose conventional fuse arrangements.
Boe (US 20150077205 A1) and Aarskog (US 20170164495 A1) disclose conventional subsea arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835